213 S.W.3d 729 (2007)
OSAGE BLUFF LIMITED PARTNERSHIP, Appellant-Respondent,
v.
OSAGE BLUFF MARINA, INC., Respondent-Appellant.
Nos. WD 64990, WD 65102.
Missouri Court of Appeals, Western District.
February 13, 2007.
Leonard L. Wagner, Kansas City, MO, Robert G. Russell, R. Scott Gardner, Sedalia, MO, for appellant-respondent.
Susan Ford Robertson, Columbia, MO, for respondent-appellant.
Before NEWTON, P.J., BRECKENRIDGE and SPINDEN, JJ.

ORDER
PER CURIAM.
Osage Bluff Marina, Inc., appeals the trial court's judgment in favor of Osage Bluff Limited Partnership on the Partnership's petition for declaratory judgment. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).